UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7543



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD WARDRICK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CR-
95-294, CA-99-3381-PJM)


Submitted:   March 21, 2002                 Decided:   March 27, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Lawrence Gibson, Jr., Riverdale, Maryland; Leonard L. Long,
Jr., Washington, D.C., for Appellant. David Ira Salem, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Wardrick seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.         Accordingly, we deny a

certificate   of   appealability   and   dismiss   the   appeal   on   the

reasoning of the district court.       United States v. Wardrick, Nos.

CR-95-294; CA-99-3381-PJM (D. Md. filed Aug. 1, 2001 & entered

Aug. 3, 2001).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                              DISMISSED




                                   2